 Case 1:17-cv-12473-NMG Document 117 Filed 03/08/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS



COMPLAINT OF WOODS HOLE,                        CIVIL ACTION
MARTHA’S VINEYARD AND                           NO.: 17-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR EXONERATION
FROM AND/OR LIMITATION OF                       IN ADMIRALTY
LIABILITY, CIVIL AND
MARITIME


 PLAINTIFF’S THIRD STATUS REPORT CONCERNING HMS CONSULTING
           SUBPOENA RESPONSE AND CONFIDENTIALITY

        Now comes the plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned

civil action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Third Status Report pursuant to the Court’s January 30, 3019 Order.

       Plaintiff has distributed a Proposed Confidentiality Order to counsel for all

claimants. Plaintiff has only received requested changes to and negotiations concerning

the Proposed Confidentiality Order from counsel for the following Claimants:

       Michael Green

       Marisa Green

       Finty Barton

       John Barton

       Michelle Barton

       Tye Barton

       Joan DeLorenzo

       Joseph DeLorenzo
 Case 1:17-cv-12473-NMG Document 117 Filed 03/08/19 Page 2 of 3
                                            2


       Matthew Martin

       The remaining Claimants have remained silent and have not participated in

negotiations.

       With respect to the above Claimants, there has been substantial agreement

reached as to the Proposed Confidentiality Order, but complete agreement could not be

reached as to all terms. Attached hereto is a Proposed Confidentiality Order that has been

substantially, but not completely, agreed. Plaintiff moves that the Court adopt the

attached Proposed Confidentiality Order.

       There has been disagreement as to how to treat certain interview notes prepared

by HMS Consulting. The interviews conducted by HMS Consulting were confidential

and Steamship Authority employees were advised as such when they provided

information. Plaintiff will file a separate Motion for Protective Order concerning these

interview notes by March 15, 2019. Pending resolution of that Motion, Plaintiff moves

that the HMS Consulting subpoena response remain confidential.

       WHEREFORE, the Plaintiff respectfully prays that the Honorable Court grant the

Proposed Confidentiality Order attached hereto and continue its order keeping the HMS

Consulting file confidential pending the resolution of a Motion for Protective Order to be

filed by Plaintiff by March 15, 2019.
 Case 1:17-cv-12473-NMG Document 117 Filed 03/08/19 Page 3 of 3
                                              3


                                                       Respectfully submitted,

                                                       Plaintiff, Woods Hole, Martha’s
                                                       Vineyard and Nantucket Steamship
                                                       Authority

                                                       By its attorneys,

                                                       CLINTON & MUZYKA, P.C.

                                                       /s/ Olaf Aprans
                                                       ___________________________
                                                       Thomas J. Muzyka
                                                       BBO NO: 365540
                                                       Olaf Aprans
                                                       BBO NO: 670434
                                                       88 Black Falcon Avenue
                                                       Suite 200
                                                       Boston, MA 02210
                                                       (617) 723-9165
                                                       Fax#: (617) 720-3489
                                                       Email: oaprans@clinmuzyka.com




                              CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non
registered participants on March 8, 2019.


                                                       /s/ Olaf Aprans
                                                       _______________________
                                                       Olaf Aprans
